Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Although petitioner claimed that the marihuana found in his cell was not his, he admitted that he had been in the cell for five months and that the rolling papers found along with the marihuana did belong to him. As to the weapons charge, he admitted that he altered the razors although he claimed that he did so to improve his shave. This testimony, along with the photographs and test results, constituted substantial evidence to support the determination of guilt (see, Matter of Bernacet v Coughlin, 145 AD2d 802, lv denied 74 NY2d 603). Petitioner’s explanations merely presented questions of credibility for the Hearing Officer to resolve (see, Matter of Hernandez v LeFevre, 150 AB2d 954, lv denied 74 NY2d 615). Petitioner’s remaining arguments have been considered and rejected as either unpreserved for review or lacking in merit.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.